PER CURIAM.
We affirm the denial of defendant’s motion to correct an illegal sentence. It is well established that successive motions which were raised on appeal or in prior postconviction proceedings are procedurally barred. See Duncan v. State, 728 So.2d 1237 (Fla. 3d DCA 1999)(holding that defendant abuses the judicial process by filing successive motions “that attempt to litigate issues that were, could, or should have been raised either on direct appeal or in his previous motions”; and warning defendant that “a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal in any court is subject to having his or her gain time forfeited.”).
Affirmed.